08/09/2022



                                                                              Case Number: DA 22-0354

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                No. DA 22-0354


STATE OF MONTANA,

                  Plaintiff and Appellant,

      v.

JOSHUA RYAN RIGGENBACH,

                  Defendant and Appellee.

                                     ORDER


      Upon consideration of the State’s Unopposed Motion to Dismiss Appeal,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that the above matter is DISMISSED with

prejudice.




KFS




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                        August 9 2022